Case 1:16-cv-01114-RGA Document 315 Filed 12/30/19 Page 1 of 5 PageID #: 6869



                           IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF DELAWARE

ALLERGAN SALES, LLC, FOREST                   )
LABORATORIES HOLDINGS, LTD.,                  )
ALLERGAN USA, INC., and IRONWOOD              )
PHARMACEUTICALS, INC.,                        )
                                              )
               Plaintiffs,                    )
                                              )
                      v.                      )          C.A. No. 16-1114-RGA
                                              )
TEVA PHARMACEUTICALS USA, INC.,               )          CONSOLIDATED
MYLAN PHARMACEUTICALS INC., and               )
SANDOZ, INC.,                                 )
                                              )
               Defendants.                    )


                                       NOTICE OF LODGING

       Please take notice of the attached Exhibit A to Defendants’ Reply in Support of Their

Motion in Limine (D.I. 312, Exh. 16.C), which was inadvertently omitted from the Proposed

Pretrial Order filed with the Court.
Case 1:16-cv-01114-RGA Document 315 Filed 12/30/19 Page 2 of 5 PageID #: 6870



                                          /s/ David M. Fry
                                          John W. Shaw (No. 3362)
                                          Karen E. Keller (No. 4489)
                                          David M. Fry (No. 5486)
                                          SHAW KELLER LLP
                                          I.M. Pei Building
                                          1105 North Market Street, 12th Floor
OF COUNSEL:                               Wilmington, DE 19801
George C. Lombardi                        (302) 298-0700
Christopher B. Essig                      jshaw@shawkeller.com
Ivan M. Poullaos                          kkeller@shawkeller.com
Jason Z. Pesick                           dfry@shawkeller.com
Nathan R. Gilbert                         Attorneys for Defendant Teva Pharmaceuticals
Courtney S. Block                         USA, Inc.
WINSTON & STRAWN LLP
35 W. Wacker Drive
Chicago, IL 60601
(312) 558-5600

Noorossadat Torabi
WINSTON & STRAWN LLP
275 Middlefield Road, Suite
205 Menlo Park, CA 94025
(650) 858-6500

Sharon Lin
WINSTON & STRAWN LLP 1700
K Street, N.W. Washington,
D.C. 20006 (202) 282-5756


Dated: December 30, 2019




                                      2
Case 1:16-cv-01114-RGA Document 315 Filed 12/30/19 Page 3 of 5 PageID #: 6871




                 EXHIBIT A
     Case 1:16-cv-01114-RGA Document 315 Filed 12/30/19 Page 4 of 5 PageID #: 6872
                               Highly Confidential

                                                                           Page 238
1                    IN THE UNITED STATES DISTRICT COURT
2                        FOR THE DISTRICT OF DELAWARE
3      ALLERGAN SALES, LLC, FOREST       )
       LABORATORIES HOLDINGS, LTD.,      )
4      ALLERGAN USA, INC., and IRONWOOD  )
       PHARMACEUTICALS, INC.,            )
5                                        )
                    Plaintiffs,          )
6                                        )             Civil Action No.
                vs.                      )             16-cv-01114(RGA)
7                                        )             Consolidated
       TEVA PHARMACEUTICALS USA, INC.,   )
8      and SANDOZ INC.,                  )
                                         )
9                   Defendants.          )
       __________________________________)
10
11                             HIGHLY CONFIDENTIAL
12              VIDEO DEPOSITION OF ALEXANDER KLIBANOV, PhD
13                                   VOLUME II
14                               PAGES 238 - 479
15                              OCTOBER 23, 2019
16                            SAN DIEGO, CALIFORNIA
17
18
19
20
21     Reported by:
22
23     Cynthia J. Vega, RMR, RDR, CSR 6640, CCRR 95
24
25     Job No.    170606


                 TSG Reporting - Worldwide - 877-702-9580
     Case 1:16-cv-01114-RGA Document 315 Filed 12/30/19 Page 5 of 5 PageID #: 6873
                                           Highly Confidential
                                               Page 247                                                       Page 248
 1       A. Yes.                                                1      Q. Do you know if it was a rough transcript or a
 2       Q. Who did you meet with?                              2   final transcript?
 3       A. I met with three attorneys who are sitting to       3      A. I do not know.
 4    the right from me at this table.                          4      Q. Did you ask for a copy of that transcript?
 5       Q. Was there anybody else?                             5      A. I've been sent a copy of his deposition
 6       A. No.                                                 6   transcript.
 7       Q. When did you meet with them?                        7      Q. Who sent that copy to you?
 8       A. Yesterday.                                          8      A. Dr. Morris, I believe.
 9       Q. For how long did you meet with them?                9          Mr. Marx, if you could slow down, please.
10       A. A whole day.                                       10      Q. Certainly.
11       Q. In preparing for your deposition today, did you    11      A. I'd very much appreciate it.
12    speak with anybody else?                                 12      Q. Mr. Morris sent you a copy of that deposition
13       A. I did not.                                         13   transcript?
14       Q. Okay. Did you review any documents preparing       14      A. Dr. Morris did that, yes. Or maybe it was
15    for your deposition today?                               15   Mr. Mathrani. I'm not sure. One of those.
16       A. Certainly.                                         16      Q. Did you read that deposition transcript?
17       Q. Any documents that you haven't seen before in      17      A. Yes, I did.
18    this case?                                               18      Q. Completely?
19       A. I don't think so.                                  19      A. Yes. I mean, I maybe didn't read the index at
20       Q. Okay. You understand -- are you aware that         20   the end, but I read the deposition transcript.
21    Dr. Gupta, defendant's expert, was already deposed in    21      Q. Did you take any notes while you reviewed
22    this case?                                               22   Dr. Gupta's deposition transcript?
23       A. Yes.                                               23      A. Yes.
24       Q. Have you seen a transcript of his deposition?      24      Q. Did you take any notes preparing for your
25       A. Yes.                                               25   deposition today?

                                               Page 249                                                       Page 250
 1       A. Yes. In both cases mental notes.                    1      A. My curriculum vitae as of the time of my first
 2       Q. Mental notes. Do you have any written notes?        2   expert report, yes.
 3       A. No.                                                 3      Q. Has that CV been updated since that time?
 4       Q. I'm going to introduce some exhibits. They're       4      A. It has been updated. This is not the updated
 5    already labeled from your first deposition, so I'm not    5   version.
 6    going to relabel them today. The first is what was        6      Q. Can you -- what changes have been made to the
 7    Exhibit 6 to your March 8 deposition. It is your          7   CV?
 8    curriculum vitae.                                         8      A. A couple of additional patents have been
 9           MR. MARX: I'm going to hand it to the witness      9   issued, but the most significant change, although I
10    because there is nothing to mark, if that's okay.        10   don't think it has any bearing on this case, is that on
11           MR. MORRIS: Counsel, for the record --            11   the 31st of August of this year, after more than --
12           MR. MARX: Yes.                                    12   after I turned 70 years old and after serving more than
13           MR. MORRIS: -- the transcript Professor           13   40 years on the faculty of MIT, I became a professor
14    Klibanov was provided was the final transcript.          14   emeritus at MIT and moved to California.
15           MR. MARX: Thank you for clarifying that.          15      Q. That would explain why we're here today.
16    BY MR. MARX:                                             16      A. I Guess it would. Not in its entirety because
17       Q. Dr. Klibanov, let me know when you've had a        17   when I had the pleasure of being deposed by Mr. Essig, I
18    chance to familiarize yourself with that document.       18   was still the active faculty member at MIT and I was
19       A. Well, I'm fairly well familiar with this           19   still deposed here in this very room, in fact, I think.
20    document.                                                20      Q. Well, congratulations.
21       Q. Sure.                                              21      A. Thank you.
22       A. And if I weren't, since it is about 40 pages,      22      Q. Any other substantive updates to your CV that
23    it will be difficult for me to do it very quickly.       23   you believe are relevant to this case?
24       Q. Do you recognize that document as your             24      A. I don't think so.
25    curriculum vitae or CV?                                  25      Q. Thanks. Is the other information in this CV


                                                                                    4 (Pages 247 to 250)
                       TSG Reporting - Worldwide - 877-702-9580
